                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 In re:                                 )                 Case No. 17-50236
                                        )                 Chapter 11
 LOUIS ANTHONY TELERICO,                )                 Judge Alan M. Koschik
                                        )
          Debtor.                       )
 _______________________________________)


                  SUPPLEMENTAL DECLARATION OF BRENT M. TIPPIN

          I, Brent M. Tippin, pursuant to 28 U.S.C. § 1746, declare as follows:

          1.     I am a duly commissioned Revenue Officer Advisor employed in the Small

Business/Self-Employed Division of the Internal Revenue Service (“IRS”) at 3101 Constitution

Drive, Springfield, Illinois 62704. I have access to records of the IRS regarding the outstanding

tax liabilities of the Debtor Louis A. Telerico. I am authorized to make this declaration.

          2.     I previously made a declaration dated February 28, 2019, in this case. This

declaration supplements that declaration.

          3.     On March 5, 2019, the IRS Revenue Officer assigned to the Debtor’s collection

file notified me that on March 5, 2019, he received two checks from Bank of America/Merrill

Lynch & Co. totaling $16,666.04, which appear related to released IRS levies on the Debtor’s

Deferred Compensation Plan. I instructed the Revenue Officer to return the checks to Bank of

America/Merrill Lynch & Co. with a cover letter notifying the same that the levies have been

released, and that there are currently no outstanding levies as to the Debtor.




17-50236-amk        Doc 224     FILED 03/11/19      ENTERED 03/11/19 11:09:03          Page 1 of 2
       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

6th day of March 2019, at Springfield, Illinois.



                                              /s/ Brent M. Tippin_______________
                                              BRENT M. TIPPIN




                                                   2

17-50236-amk      Doc 224     FILED 03/11/19           ENTERED 03/11/19 11:09:03      Page 2 of 2
